Name: Commission Regulation (EEC) No 2314/80 of 3 September 1980 amending the arrangements for imports of certain textile products originating in Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 9. 80 Official Journal of the European Communities No L 233/27 COMMISSION REGULATION (EEC) No 2314/80 of 3 September 1980 amending the arrangements for imports of certain textile products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ('), and in particular Articles 2 and 11 thereof, Whereas Community quantitative quotas for the importation of certain textile products originating in Taiwan were established by Commission Regulation (EEC) No 3020/77 of 30 December 1977 (2) for the period 1 January 1978 to 31 December 1982 ; whereas those import arrangements were maintained by Council Regulation (EEC) No 255/78 of 7 February 1978 (3), pending the introduction of definitive arrangements ; Whereas Commission Regulation (EEC) No 2604/78 (4) adjusted the quotas for the years 1979 to 1982 ; Whereas it has been found necessary to increase certain of the quantitative quotas established by the abovementioned Regulation (EEC) No 2604/78 to take account of the requirements of the Community market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2604/78 is hereby amended in accordance with the Annex to this Regula ­ tion in respect only of the year 1980 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1980 . For the Commission Wilhelm HAFERKAMP Vice-President ( ») OJ No L 124, 8 . 6 . 1970, p. 1 . (2) OJ No L 357, 31 . 12. 1977, p . 51 . (') OJ No L 39, 9 . 2. 1978 , p. 1 . ( «) OJ No L 317, 10 . 11 . 1978 , p . 1 . No L 233/28 Official Journal of the European Communities 4. 9 . 80 ANNEX Category CCT heading No NIMEXE code Description Unit MemberStates Additional quantity 2 3 ex 55.09 ex 56.07 A 55.09-01 ; 02 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 68 ; 69 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 56.07-04 ; . 11 ; 17 ; 24 ; 32 ; 34 ; 36 55.09-01 ; 02 ; 11 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 31 ; 33 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 68 ; 69 ; 72 ; 73 ; 74 ; 76 ; 77 ; 78 . Other woven fabrics of cotton : Unbleached or bleached Woven fabrics of man-made fibres (discontinuous or waste) ; Unbleached or bleached of which : Other woven fabrics of cotton : Unbleached or bleached Tonnes Tonnes BNL BNL 800 250